I am of the opinion that under the allegations of the petition the injuries to Charles G. Crawford are covered by the bond executed by the defendant, Mrs. Garrison, with J. Clark Jack as surety. While Mrs. Garrison was charged a license fee by the City of Augusta to transact business with her truck within the city, which business necessitated her operating her truck from a point immediately without the city limits into the City of Augusta, and was required by the city to give a bond to indemnify any one injured by the operation of her truck pursuant to the business for which she was licensed by the city, it would seem that an injury to a person just outside the city limits by the negligent operation of Mrs. Garrison's truck in pursuit of the business for which she was licensed, which was covered by the bond, comes within the coverage of the bond; and that where a case of negligence is made out, as appears in the allegations in the petition, there is a liability against Mrs. Garrison as principal, and J. Clark Jack as surety on the bond. I am of the opinion that the petition set out a cause of action, and the court erred in sustaining the demurrer.